Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2022 has been entered.
 
Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 4/30/2022, has been considered.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Objections
Claims 11 and 19 objected to because of the following informalities: “from each of the subsequent transaction screens of the transaction interface the receiving of the event” is a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claims 1, 11, 19, these claims recite subject matter that was not sufficiently described so as to demonstrate to one skilled in the art that Applicant was in possession of the claimed invention at the time of filing. For example, claim 11 (as well as parallel claims 1 and 19) recites making selectable options presented within the subsequent transaction screens non- selectable to the customer from each of the subsequent transaction screens of the transaction interface the receiving of the event. Though broadly disclosing that the procedure described by the application grey out the convention touchable option or the existing payment option, such that it is non-selectable by the customer.”, the specification does not adequately disclose how this may be accomplished. The most pertinent portion of the specification is 0027, which provides adequate description of the some of the claim limitations.
The specification fails to provide sufficient detail that clearly links how the procedure of 0027 (grey out) would be applied to making selectable options non-selectable. One of ordinary skill in the art would have to undertake considerable speculation as to the manner and operation of the device for the intended purpose claimed. 
The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing (see again MPEP 2161.01). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (see again MPEP 2161.01). A specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. 
It is noted that this is not an enablement rejection.  Applicant’s failure to sufficiently describe the claimed invention raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert et al. (U.S. Patent Publication No. 2012/0296726), in view of Satyanarayan (U.S. Patent Publication No. 2017/0161728) and further in view of Powel et al (U.S. Patent No. 10,304,057)


Regarding claims 1, 11 and 19, Dessert teaches a transaction terminal comprising a transaction processor and a transaction non-transitory computer-readable storage medium having a transaction manager set of executable instructions; a mobile device; a server/cloud comprising a server/cloud processor and a server/cloud non-transitory computer-readable storage medium having touchless payment manager set of executable instructions; (server terminals, [212])
the transaction terminal set of executable instructions when executed by the transaction processor from the transaction non-transitory computer-readable storage medium cause the transaction processor to perform processing comprising: displaying a Quick Response (QR) code on transaction screens presented on a transaction display of the transaction terminal during a splash screen within a transaction interface of the transaction terminal before a transaction starts on the transaction terminal AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6 Serial Number: 16/861,070Dkt: 20-0378Filing Date: April 28, 2020and during each subsequent transaction screen of the transaction interface during the transaction after the transaction is initiated; (Fig. 10A)
processing item codes for the transaction that is started and that is being conducted by or on behalf of a customer at the transaction terminal; receiving an event from the touchless payment manager set of executable instructions indicating that a payment for the transaction was requested, wherein the event indicates that the QR code was scanned by a mobile device operated by customer from the slash screen or any of the subsequent transaction screens at any point during the transaction; (see (Fig. 2E, F, Fig. 3A, splash module 314A, [92-93]); 
the touchless payment manager set of executable instructions when executed by the cloud/server processor from the cloud/server non-transitory computer-readable storage medium causes the cloud/server processor to perform processing comprising: 
receiving the QR code captured by the mobile device from the transaction screens of the transaction display from the splash screen before the transaction started or from any of the subsequent transaction screens during the transaction; (Fig. 2D, E, F)
receiving a mobile device identifier from the mobile device with the QR code (Fig 2D); 
obtaining a customer identifier for the customer based on the mobile device identifier; obtaining a payment method registered to the customer identifier, ([175-182]);
sending the event to the transaction manager set of executable instructions; and causing the payment method and transaction details for the transaction to be sent to the payment server, [182-192].

Dessert does not explicitly teach linking a customer identifier for a customer to a transaction being performed at a transaction terminal without the customer touching options associated with a transaction interface of the transaction terminal during the transaction, receiving a notification from a payment server that payment was processed for the transaction without the customer having touched a payment option associated with the screen and updating a final transaction screen to confirm the payment and completion of the transaction. decoding the QR code and obtaining a transaction terminal identifier for the transaction terminal and a transaction identifier for the transaction; 
Dessert teaches subsequent transaction screens [65-66] and a payment method or a combination of methods are selected by an operator of the PCD 100, the PCD 100 relays this selection to the central mobile payment controller 50, [56], (the client unique identifier, [175-176]);
However, Satyanarayan teaches the system 100 (as described in FIGS. 1-3) can be configured to provide a “touchless” shopping and payment experience in which customers can use the mobile wallet application 230 to pay for items purchased in a physical store and/or online, [47-50, 103], the wallet ID can be transmitted to a point-of-sale device by scanning, via a device coupled to the POS device, a code or other identifier displayed by the wallet application 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).	
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of Dessert to include touchless technology as taught by Satyanarayan in order to facilitate smooth, efficient, and intuitive in-store and online checkout for customers, (Satyanarayan, 15]).

Dessert does not explicitly teach making selectable options presented within the subsequent transaction screens non-selectable to the customer from each of the subsequent transaction screens of the transaction interface the receiving of the event;
However, Powell teaches the CMPA display changes to the machine list animation per wire frame diagram (928 i). If no machine Id tags are returned at 928 z, the CMPA displays a grey tag image (928 x) with the text “No Machines Found” and, optionally, displays a listing of known vend machines within a predetermined distance of the user's location and directions to the known vend machines (928 u). If one or more machine ID tags are returned at 928 z, a determination is made as to whether multiple machine tags were returned (928 y). If multiple machine ID tags were returned, the CMPA displays a first machine ID tag “on top” of the CMPA user display. The graphical representation of the first machine ID tag can be grey if there is no connection, and colored if there is a connection (928 w). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of Dessert to include touchless technology as taught by Powell in order to provide a secure purchase sequence, (Powell).


Regarding claim 2, Dessert teaches sending transaction details for the transaction and the payment to the mobile device operated by the customer, (Fig. 10B-D);

Regarding claim 3, Dessert does not explicitly teach however, Satyanarayan teaches inking further includes receiving the customer identifier from the transaction terminal based on a second code scanned by the transaction terminal from a mobile display of the [[a]] mobile device operated by the customer, (the wallet ID can be transmitted to a point-of-sale device by scanning, via a device coupled to the POS device, a code or other identifier displayed by the wallet application 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).

Regarding claims 4-5, Dessert does not explicitly teach however, Satyanarayan teaches linking further includes receiving a mobile device identifier for a mobile device operated by the customer based on a physical proximity between the mobile device and a known location for the transaction terminal, wherein the mobile device identifier is linked to the customer identifier, (POS device can be communicatively coupled using other suitable means (e.g., near field communication, [48, 67]); linking further includes receiving a transaction identifier obtained by a mobile device that is operated by the customer and transmitted in a wireless beacon signal proximate to the transaction terminal, (Wifi, [67]).  

Regarding claim 6, Dessert teaches linking further includes receiving a transaction identifier for the transaction from the mobile device operated by the customer that was obtained from the code that was scanned from a transaction terminal display of the transaction terminal by a camera of the mobile device, [(see (Fig. 2E, F, Fig. 3A, splash module 314A, [92-93]); 

Regarding claim 7-8, Dessert teaches sending a notification to the transaction terminal that payment processing is to be processed; providing the payment details for the payment method with the notification to the transaction terminal, [100] and Satyanarayan teaches payment without any touching by the customer of the options to cause the payment processing of the payment, [50, 103].

Regarding claim 10, Dessert teaches automatically processing further includes obtaining transaction details from the transaction terminal and providing payment details associated with the payment method and the transaction details to a payment server for processing the payment, ([100]),

Regarding claim 12, Dessert teaches displaying further includes presenting within the splash screen and each of the subsequent screens on the touch display the codes, wherein the code comprises a Quick Response (QR) code that is encoded with a transaction identifier for the transaction and a transaction terminal identifier for the transaction terminal, wherein the QR code is presented for capturing by the mobile device operated by the customer, [66, 92-93].  

Regarding claim 13-15, Dessert teaches capturing a Quick Response (QR) code presented on a mobile display of a mobile device operated by the customer, ([66], however does not explicitly teach decoding the code and obtaining a mobile device identifier for the mobile device or a customer identifier for the customer, and linking a customer identifier for the customer to the transaction.; decoding further includes using the mobile device identifier or the customer identifier and obtaining a payment method registered to the customer. Satyanarayan teaches the wallet ID can be transmitted to a point-of-sale device by scanning, via a device coupled to the POS device, a code or other identifier displayed by the wallet application 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).

Regarding claim 16-17, Dessert teaches receiving further includes obtaining the event from a touchless payment manager that executes on a server; obtaining the event further includes obtaining a payment method registered to the customer from the touchless payment manager; determining further includes initiating the payment for the transaction with a payment server using transaction details for the transaction and the payment method based on one of: receipt of the event from the touchless payment manager, ([124].  

Regarding claim 20, Dessert teaches the transaction terminal is: a Point- Of-Sale (POS) terminal, [104].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert, Satyanarayan, Powell combination and further in view of Nathanel et al. (U.S. Patent Publication No. 2013/0232017)

Regarding claims 9 and 18, the combination does not explicitly teach providing an elapsed period of time for inactivity during the transaction at the transaction terminal with the notification, wherein the elapsed period of time when reached at the transaction terminal causes the automatic processing of the payment. However, Nathanel teaches determine that an opened tab has been abandoned if one or more conditions hold true, for example, if a predefined time (e.g., five hours) elapsed since the tab was lastly updated or modified. Abandoned tab handler 118 may initiate a process for remote electronic payment from a patron's account at operator server 140, to the restaurant, in response to detection of an abandoned purchase tab, [41-42].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of combination to include an automatic payment processing after a predefined time as taught by Nathanel in order to provide security and privacy, may minimize fraudulent usage of the payment method information, (Nathanel, [79]).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Powell reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627